               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00275-MR
           [CRIMINAL CASE NO. 1:09-cr-00017-GCM-WCM-1]


ALBERT C. BURGESS, JR.,          )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
FNU SPROUL, et al.,              )
                                 )
              Respondents.       )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Pro Se Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241 [CV Doc. 1],1 which the

Court will construe as a Motion to Vacate, Set Aside or Correct Sentence

under 28 U.S.C. § 2255.

I.    PROCEDURAL HISTORY

      On November 18, 2009, Petitioner Albert C. Burgess, Jr. (“Petitioner”)

was found guilty by a jury of one count of possession of materials involving

the sexual exploitation of minors in violation of 18 U.S.C. § 2252(a)(4)(B)


1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:20-cv-00275-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:09-cr-00017-GCM-
WCM-1.



          Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 1 of 6
(Count One) and one count of knowing receipt of child pornography by

computer in violation of 18 U.S.C. §§ 2252(a)(2) (Count Two). [CR Doc. 87:

Jury Verdict; see CR Doc. 185: Bill of Indictment]. Petitioner was sentenced

to a term of imprisonment of 240 months on Count One and a term of

imprisonment of 292 months on Count Two, to be served concurrently, for a

total term of imprisonment of 292 months. [CR Doc. 185 at 2: Judgment].

Judgment was entered on Petitioner’s conviction on August 27, 2010. [Id.].

The Fourth Circuit Court of Appeals affirmed Petitioner’s conviction and

sentence but remanded for reconsideration of the restitution award. United

States v. Burgess, 684 F.3d 445 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012).

      On November 15, 2012, Petitioner filed a Motion to Vacate under §

2255. [Civil Case No., 1:12-cv-00375-GCM, Doc. 1]. This Court denied and

dismissed that motion on the merits. [Id., Doc. 87]. Petitioner appealed and

the Fourth Circuit denied a certificate of appealability and dismissed the

appeal. United States v. Burgess, 604 Fed. App’x 268 (4th Cir. 2015).2




2
 Petitioner also filed a series of post-convictions petitions in this Court pursuant to 28
U.S.C. § 1651 in which Petitioner challenged the validity of his 2009 criminal judgment.
See 1:16-cv-00410-GCM; 1:16-cv-00377-FDW; 1:15-cv-00179-FDW; 1:15-cv-00156-
FDW; 1:15-cv-00135-FDW; 1:14-cv-00047-FDW; and 1:13-cv-00340-MR. In denying
and dismissing these petitions, the Court explained that prisoners are precluded from
proceeding under § 1651 when their claims are cognizable under § 2255. See id.
                                            2

          Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 2 of 6
         On June 6, 2018, Petitioner filed another motion to vacate under §

2255 in which he again attacked his conviction. [Civil Case No. 1:18-cv-

00158-GCM, Doc. 1]. This Court denied this motion to vacate for lack of

jurisdiction because Petitioner failed to obtain authorization from the Fourth

Circuit before filing a second or successive petition. [Id., Doc. 2]. Petitioner

appealed, but his appeal was dismissed for failure to prosecute. [Id., Docs.

6, 9-1].

         On September 30, 2020, Petitioner filed the instant petition, which he

purports to bring under 28 U.S.C. § 2241, but which is in substance another

attack on his conviction and sentence under § 2255 and the Court will treat

it as such. [See CV Doc. 1]. For relief, Petitioner asks the Court to “[h]old

an evidentiary hearing and require the U.S. Attorney to produce ALL the

evidence they have snuck into this case with out [sic] allowing the [Petitioner]

or his counsel to know about.” [Id. at 8]. He also asks that the Court “set

aside the conviction for misconduct by the prosecutor and order a new trial.”

[Id.].

II.      STANDARD OF REVIEW

         Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” in order to determine


                                        3

           Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 3 of 6
whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

III.   DISCUSSION

       When an initial motion pursuant to § 2255 has been adjudicated on the

merits, a second or successive motion under the statute must be certified by

the court of appeals before it may be filed with this Court. 28 U.S.C. §

2255(h). To certify a second or successive § 2255 motion for filing with this

Court, the court of appeals must find that the motion contains either: “(1)

newly discovered evidence that, if proven and viewed in light of the evidence

as a whole, would be sufficient to establish by clear and convincing evidence

that no reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” Id.

Petitioner’s first motion challenging his conviction and sentence was

adjudicated on the merits.      [Civil Case No. 1:12-cv-375, Docs. 1, 87].

Petitioner has not sought and obtained certification from the Fourth Circuit

Court of Appeals prior to filing this motion. As such, because this motion is,


                                        4

         Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 4 of 6
in substance, one for relief under § 2255, this Court may not consider the

merits of Petitioner’s claim here.

IV.   CONCLUSION

      The Court will deny Petitioner’s motion to vacate under § 2255.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                     ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s “Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241” [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE as an unauthorized second or successive


                                       5

         Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 5 of 6
petition.

      IT IS FURTHER ORDERED that the Court declines to grant a

certificate of appealability.

      IT IS SO ORDERED.

                                    Signed: November 8, 2020




                                         6

            Case 1:20-cv-00275-MR Document 3 Filed 11/10/20 Page 6 of 6
